              Case 2:21-cv-00296-JLR Document 33 Filed 04/19/21 Page 1 of 5




 1                                                                      THE HONORABLE JAMES L. ROBART

 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10   CLINT ENGELBRETSON, individually and
     on behalf of all others similarly situated,               No. 2:21-cv-00296-JLR
11
                               Plaintiff,                      STIPULATION AND [PROPOSED]
12                                                             ORDER TO STRIKE OR EXTEND
              v.                                               PRETRIAL DEADLINES
13
     BAGELCODE USA, INC., a Washington
14   corporation; GOOGLE LLC, a Delaware
     limited liability company; and GOOGLE                     NOTE ON MOTION CALENDAR:
15   PAYMENT CORP., a Delaware corporation,                    APRIL 16, 2021
16                             Defendant.
17
18                                                STIPULATION

19           Pursuant to previous stipulations among the parties and orders of this Court,
20
     Defendants will be responding to Plaintiff’s Complaint on or before May 24, 2021. Dkt.
21
     Nos. 11, 17. On April 5, 2021, the Court entered two scheduling orders setting various other
22
23   initial deadlines, the first of which is set for April 19, 2021. Dkt. Nos. 30-31. The parties

24   expect Defendants will file motions responsive to Plaintiff’s Complaint on or before May 24,
25
     2021. To preserve the resources of the parties and the Court, the parties wish to strike the
26
     deadlines set by the Court in Docket Nos. 30-31 and reset them after the Court has ruled on
27
28   Defendants’ expected motions.

      Stipulation and [Proposed] Order to Strike or Extend Pretrial     HILLIS CLARK MARTIN & PETERSON P.S.
      Deadlines: No 2:21-cv-00296 - 1                                   999 Third Avenue, Suite 4600
                                                                        Seattle, WA 98104
                                                                        Tel: (206) 623-1745
              Case 2:21-cv-00296-JLR Document 33 Filed 04/19/21 Page 2 of 5




 1           Accordingly, the parties stipulate and agree as follows:
 2           All deadlines set in Docket Nos. 30-31 are stricken. The Court will reset those
 3
     deadlines after the Court rules on all motions filed in response to Plaintiff’s Complaint on or
 4
     before May 24, 2021.
 5
 6           Alternatively, if the Court prefers to reset the deadlines now, the parties agree that the
 7   Court should set new deadlines as follows:
 8
             Deadline for FRCP 26(f) conference:                      7/23/21
 9
             Initial Disclosures Pursuant to FRCP 26(a)(1):           8/6/21
10
11           Combined Joint Status Report and Discovery
             Plan as Required by FRCP 26(f) and Local
12           Civil Rule 26(f):                                        8/13/21
13
             Deadline to complete discovery on class
14           certification (not to be construed as a
             bifurcation of discovery):                               11/8/21
15
16           Deadline for Plaintiffs to file motion for
             class certification (noted on the fourth
17           Friday after filing and service of the
             motion pursuant to Local Rules W.D.
18
             Wash. LCR 7(d)(3) unless the parties
19           agree to different times for filing the
             response and reply memoranda):                           12/8/21
20
21
     //
22
     //
23
     //
24
25   //

26   //
27   //
28

      Stipulation and [Proposed] Order to Strike or Extend Pretrial   HILLIS CLARK MARTIN & PETERSON P.S.
      Deadlines: No 2:21-cv-00296 - 2                                 999 Third Avenue, Suite 4600
                                                                      Seattle, WA 98104
                                                                      Tel: (206) 623-1745
              Case 2:21-cv-00296-JLR Document 33 Filed 04/19/21 Page 3 of 5




 1           Striking or extending these deadlines is done for good cause. Fed. R. Civ. P. 16(b)(4).
 2   The extensions will conserve the resources of the parties and the Court, and enable this action
 3
     to proceed in the manner most efficient for the parties and the Court.
 4
             DATED this 16th day of April, 2021.
 5
 6                                                  HILLIS CLARK MARTIN & PETERSON P.S.

 7
                                                    By    s/Jake Ewart
 8                                                        Eric D. Lansverk, WSBA #17218
                                                          Jake Ewart, WSBA #38655
 9                                                        Alexander M. Wu, WSBA #40649
                                                          999 Third Avenue, Suite 4600
10                                                        Seattle, WA 98104
                                                          Tel: (206) 623-1745; Fax: (206) 623-7789
11                                                        E-mail: eric.lansverk@hcmp.com
                                                          jake.ewart@hcmp.com; alex.wu@hcmp.com
12
                                                          Admitted Pro Hac Vice:
13                                                        BAKER & MCKENZIE LLP

14                                                        Teresa H. Michaud
                                                          10250 Constellation Boulevard, Suite 1850
15                                                        Los Angeles, CA 90067
                                                          Tel: (310) 201-4728; Fax: (310) 201-4721
16                                                        Email: Teresa.michaud@bakermckenzie.com

17                                                        Bradford K. Newman
                                                          Alexander G. Davis
18                                                        600 Hansen Way
                                                          Palo Alto, CA 94304
19                                                        Tel: (650) 856-2400; Fax: (650) 856-9299
                                                          Email: bradford.newman@bakermckenzie.com;
20                                                        alexander.davis@bakermckenzie.com

21                                                Attorneys for Defendants Google LLC and Google
                                                  Payment Corp.
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Strike or Extend Pretrial    HILLIS CLARK MARTIN & PETERSON P.S.
      Deadlines: No 2:21-cv-00296 - 3                                  999 Third Avenue, Suite 4600
                                                                       Seattle, WA 98104
                                                                       Tel: (206) 623-1745
             Case 2:21-cv-00296-JLR Document 33 Filed 04/19/21 Page 4 of 5




 1
 2                                                 By     s/Eric R. Draluck
                                                          s/Patrick H. Peluso
 3                                                         Eric R. Draluck, WSBA No. 19881
                                                           271 Winslow Way E., Suite 11647
 4                                                         Bainbridge Island, WA 98110
                                                           Tel: 206.424.0234
 5                                                         Email: eric@dralucklaw.com
 6                                                        Steven L. Woodrow (Admitted Pro Hac Vice)
                                                          swoodrow@woodrowpeluso.com
 7                                                        Patrick H. Peluso (Admitted Pro Hac Vice)
 8                                                        ppeluso@woodrowpeluso.com
                                                          WOODROW & PELUSO, LLC
 9                                                        3900 East Mexico Ave., Suite 300
                                                          Denver, Colorado 80210
10                                                        Tel: (720) 213-0675; Fax.: (303) 927-0809

11                                                 Attorneys for Plaintiff
                                                   CALFO EAKES LLP
12
13                                                 By s/Emily Dodds Powell____________________
14                                                    Emily Dodds Powell, WSBA #49351
                                                      1301 Second Avenue, Suite 2800
15                                                    Seattle, WA 98101
                                                      Phone: (206) 407-2200
16
                                                      Fax: (206) 407-2224
17                                                    Email: emilyp@calfoeakes.com
18                                                 Admitted Pro Hac Vice
19                                                 Behnam Dayanim
                                                   PAUL HASTINGS
20                                                 2050 M Street NW
                                                   Washington, DC 20036
21                                                 Phone: (202) 551-1737
22                                                 Fax: (202) 551-0237
                                                   Email: bdayanim@paulhastings.com
23
                                                   Andy LeGolvan, WSBA #53418
24
                                                   4747 Executive Drive, Twelfth Floor
25                                                 San Diego, CA 92121
                                                   Phone: (858) 458-3006
26                                                 Fax: (858) 458-3005
27                                                 Email: andylegolvan@paulhastings.com

28                                                 Attorneys for Defendant Bagelcode USA, Inc.

     Stipulation and [Proposed] Order to Strike or Extend Pretrial    HILLIS CLARK MARTIN & PETERSON P.S.
     Deadlines: No 2:21-cv-00296 - 4                                  999 Third Avenue, Suite 4600
                                                                      Seattle, WA 98104
                                                                      Tel: (206) 623-1745
              Case 2:21-cv-00296-JLR Document 33 Filed 04/19/21 Page 5 of 5




 1                                                    ORDER
 2           IT IS SO ORDERED. The Court hereby strikes all deadlines contained in Docket
 3
     Nos. 30-31, and will reset those deadlines after the Court has ruled on all motions filed by
 4
     Defendants on or before May 24, 2021 in response to Plaintiff’s Complaint.
 5
 6           DATED this 19th day of April, 2021.
 7
 8
 9                                                     A
                                                    Honorable James L. Robart,
                                                    U.S. District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Strike or Extend Pretrial   HILLIS CLARK MARTIN & PETERSON P.S.
      Deadlines: No 2:21-cv-00296 - 5                                 999 Third Avenue, Suite 4600
                                                                      Seattle, WA 98104
                                                                      Tel: (206) 623-1745
